CATES, Judge.
Mr. Case worked for U. S. Steel at its Fairfield Tin Mill. He claims unemployment compensation for April 28-June 30, 1956. At this same time the locomotive engineers, members of the Brotherhood of Locomotive Firemen and Enginemen, were on strike in appellant’s Rail Transportation Department. Case belonged to a local of the United Steelworkers of America, CIO.
This case is companion to' several others this day decided, to which reference is hereby made. Ante, pp. 428 to 432, 104 So.2d 327 to 336.
Oil authority of Usher v. Department of Industrial Relations, 261 Ala. 509, 75 So.2d 165, the judgment of the circuit court is hereby
Affirmed.